Citation Nr: 0622195	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
2001, for assignment of a 10 percent rating for right fifth 
hammertoe deformity and surgical scar.  

2.  Whether there was clear and unmistakable error (CUE) in a 
December 16, 1998, rating decision, which assigned a 
noncompensable rating for right fifth toe growth.


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from July 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

It appears that the veteran filed a claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 (West 2002) for his right 
fifth toe disability.  He alleged that the callus on top the 
third toe should have been recognized as a hammertoe 
deformity and that he should have been referred for surgical 
evaluation.  He claimed that this painful deformity had 
caused discomfort in his life since 1996 and had 
progressively worsened due to negligence and failure to 
recognize the severity of the condition, thus requiring 
surgery.  Though the RO denied entitlement to 38 U.S.C.A. 
§ 1151 benefits for the right hammertoe deformity in an 
August 2002 rating decision, this claim was actually rendered 
moot since the veteran was awarded service connection for 
this disability on a direct basis.  The RO recognized this 
error and notified the veteran in the August 2004 Statement 
of the Case (SOC).  There is no pending appeal of a 
38 U.S.C.A. § 1151 claim as the matter was rendered moot by 
the RO's award of direct service connection for the right 
fifth toe disability.  

It is noted that on his VA Form 9, dated in September 2004, 
the veteran requested to have a hearing before the Board.  
However, in a subsequent statement dated in October 2004, he 
indicated that he no longer wished to have a hearing and 
requested that his claim be forwarded to the Board for a 
decision.  No further action is required on this matter.

In a statement received in July 2004, the veteran reported 
various symptoms associated with his right fifth toe 
disability.  The RO should seek clarification from the 
veteran as to whether his statement was meant to serve as a 
claim for entitlement to an increased rating.  If so, the RO 
is to take any further necessary action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's claim for entitlement to an increased 
(compensable) rating for right fifth toe disability was 
received January 11, 2001; an earlier claim for entitlement 
to an increased rating is not of record.

3.  It was not factually ascertainable that an increase in 
disability occurred within one year prior to the date the 
claim for an increased rating was received.  

4.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the December 
16, 1998, rating decision that assigned a noncompensable 
rating to the veteran's right fifth toe disability were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to January 11, 2001, for a 10 percent rating for right fifth 
toe disability are not met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2005).

2.  The veteran's claim of CUE in the December 16, 1998, 
rating decision that assigned a noncompensable rating to the 
veteran's right fifth toe disability is not a valid CUE 
claim. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for entitlement to an 
earlier effective date, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
he has that pertains to the claim.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.   The 
veteran has not identified any additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board must also observe that the VCAA is not applicable 
to the appellant's allegations of CUE.  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that the VCAA is not applicable to requests for revision of a 
final decision based on CUE because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Analysis

The veteran contends that he is entitled to an earlier 
effective date for assignment of the 10 percent rating for 
his right fifth toe disability.  He asserts that he was not 
properly diagnosed on VA examination in 1998.  He submitted a 
duplicate service medical record, dated in March 1996, noting 
a provisional diagnosis of heloma durum of the right fifth 
toe, and referral for surgical evaluation.  He asserts that 
the VA examiner should have diagnosed him with heloma durum 
in 1998, and that had he been so diagnosed, he would have 
been assigned a 10 percent rating.  The above contentions 
appear to be the basis for his claims for both CUE and 
entitlement to an earlier effective date.  

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later. The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability for 
which service connection has been established.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

A rating decision that is not appealed is final and binding 
in the absence of CUE.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  A decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. § 
3.105(a). 

The Court has held that in order for there to be a valid 
claim of CUE, there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc). 

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision. The words 
'clear and unmistakable error' are self-
defining. They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made. A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error. Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993) (emphasis added).  If the error alleged is not the 
type of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it is claimed in a Board or RO decision, the proper 
remedy is to dismiss the challenge without prejudice.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In the case at hand, the veteran initially filed a claim for 
service connection for his toe disability in May 1998.  He 
underwent VA examination in June 1998 which noted that the 
veteran had a corn on the fifth toe which had been treated 
many times with freezing and medications but had not been 
successful.  He still had the corn.  He was diagnosed with 
corn over the right fifth toe.  

By means of a December 1998 rating decision, the RO awarded 
service connection and a noncompensable rating.  The veteran 
was notified of the decision in December 1998.  He did not 
file an appeal of the rating assigned for his right fifth toe 
within one year of the December 1998 notification of the 
decision.  Therefore, the December 1998 decision became final 
as it pertains to the noncompensable rating assigned for the 
right fifth toe.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103.  

Subsequently, on January 11, 2001, the RO received a claim 
for entitlement to an increased rating.  Review of the 
evidence of record does not indicate that the veteran filed a 
prior claim for an increased rating.  Though the appellant 
submitted a private medical record, dated in December 2000, 
noting that he had hammertoe syndrome of the right fifth toe, 
this medical report was not received prior to January 11, 
2001.  There is no other record dated prior to January 11, 
2001, which may be construed as a claim for an increased 
rating for his right fifth toe.  Moreover, the December 2000 
private treatment report does not show an ascertainable 
increase to a compensable level.  In that regard, hammer toe 
of a single toe warrants a noncompensable evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5282.  As the evidence 
does not show a claim for an increased rating was filed prior 
to January 2001, and the evidence of record does not show a 
factually ascertainable increase within one year prior to his 
date of claim, entitlement to an earlier effective date for a 
10 percent rating for the right fifth toe disability is not 
warranted.  38 C.F.R. §§ 3.157, 3.400.

With regard to his CUE claim, the veteran's contention 
appears to be that the condition was not previously 
recognized for its severe nature and that he was not 
correctly diagnosed on VA examination in June 1998.  He also 
claims if proper examination had been conducted, the 
disability (its nature and severity) would have been 
discovered.  

The 1998 VA diagnosis was the diagnosis given, and it was not 
error for the RO to consider that diagnosis in adjudicating 
the claim.  Though that diagnosis was later changed or 
corrected, this later change or correction cannot constitute 
CUE.  See Russell, supra.  The allegation of failure to 
recognize the severity of the disability is either 
disagreement with the diagnosis provided by the examiner in 
1998, or disagreement as to how the facts were weight or 
evaluated, which, again, cannot constitute CUE.  Id.  The 
veteran also appears to be asserting a failure in the duty to 
assist in that a proper VA examination was not conducted.  
This also, does not constitute CUE.  See Cook v. Principi, 
318 F.3d 1334, 1344-47 (Fed.Cir.2002) (en banc) (an assertion 
that VA failed to fulfill its duty to assist cannot form the 
basis for CUE); Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994). 

In short, he has not shown that there was an undebatable 
error of fact or law which would have changed the outcome of 
the 1998 rating decision.  Inasmuch as a claim alleging 
improper weighing and evaluating of the evidence, or failure 
in the duty to assist in a previous adjudication does not 
amount to a valid CUE claim, the Board will dismiss the 
veteran's claim without prejudice.  Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).

ORDER

An effective date earlier than January 11, 2001, for 
assignment of a 10 percent rating for right fifth hammertoe 
deformity and surgical scar, is denied.  

The veteran's claim alleging clear and unmistakable error in 
the December 1998 RO decision that assigned a noncompensable 
rating for the veteran's right fifth toe disability is 
dismissed without prejudice.




____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


